Fourth Court of Appeals
                                   San Antonio, Texas
                                          May 20, 2021

                                      No. 04-21-00153-CR

                                   Tina Denise Hood RYAN,
                                          Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1039-CR-C
                        Honorable William D. Old III, Judge Presiding


                                         ORDER
       On May 13, 2021, the court reporter filed a Notification of Late Record stating they
received an email from the appellant’s counsel indicating that the appellant wishes to dismiss the
appeal. Therefore, it is ORDERED that either (1) a motion to dismiss in compliance with Texas
Rule of Appellate Procedure 42.2(a) or (2) written proof that the appellant has paid for the record
or requested the record be filed on or before May 31, 2021. See TEX. R. APP. P. 42.2(a).


                                                     _________________________________
                                                     Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of May, 2021.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court